Citation Nr: 1016255	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-36 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The April 2008 rating decision granted a temporary total 
rating of 100 percent due to hospitalization in accordance 
with 38 C.F.R. § 4.29, and returned the Veteran to his 
previous rating of 50 percent for PTSD effective October 1, 
2007, following the end of his hospitalization.  The Veteran 
appealed for a rating in excess of 50 percent for PTSD.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge in a Video Conference hearing in February 
2010.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his Video Conference hearing and in many statements, 
the Veteran and his family have indicated that his PTSD 
symptomatology has worsened since his last VA examination.  
Additionally, a March 2009 note from Dr. N.A.J., D.O. 
indicated that the Veteran's symptoms had worsened since his 
report in December 2008.  The Veteran's last VA examination 
was in February 2008.  

VA treatment records reflect that psychological testing was 
conducted in December 2008.  The psychologist noted the MMPI 
II and the MCM III showed malingering and/or symptom over 
reporting.

As the February 2008 VA examination was the last examination 
the Veteran was afforded, and he has expressed that his 
symptoms have worsened, the Veteran should be afforded 
another VA examination to assess the level of his current 
disability.

Furthermore, the Veteran has argued that he is unemployable.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) remanded 
a Board decision because the evidence fairly raised a claim 
for a total disability rating based on individual 
unemployability (TDIU), and stated that such a claim was 
inextricably intertwined with a claim for increased rating as 
an alternative way to obtaining a total disability rating.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records 
from the Highland Drive VA Medical Center 
dating since May 2009.  

2.  Following completion of the above to 
the extent possible, the Veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent of 
his service-connected PTSD.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the 
results reported in detail.  The examiner 
should indicate all symptomatology 
associated with the Veteran's PTSD and 
provide a Global Assessment of Functioning 
score.  Following review of the claims file 
and examination of the Veteran, the 
examiner should also provide an opinion as 
to the impact of the Veteran's PTSD on his 
ability to obtain or maintain gainful 
employment.  A rationale for any opinion 
expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record 
with respect to the claim for an increased 
evaluation for service-connected PTSD, to 
include whether entitlement to TDIU is 
warranted based on his PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case, which includes the 
relevant criteria governing TDIU claims 
and be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

